Citation Nr: 0633843	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, L4-L5, and chronic back strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active duty for training from January 1986 to 
April 1986 and active duty from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  

In January 2005, the veteran testified at a hearing held at 
the RO before a Decision Review Officer.  In June 2005, the 
veteran presented oral testimony before the undersigned 
Veterans Law Judge at a videoconference hearing.  Transcripts 
of his hearings have been associated with the record.

The instant issues were remanded for additional development 
in August 2005 and for a procedural matter in July 2006.


FINDINGS OF FACT

1.  Herniated nucleus pulposus and chronic back strain were 
not manifest in service and are unrelated to the veteran's 
active service.

2.  The veteran does not have a current diagnosis of PTSD.




CONCLUSION OF LAW

1.  Herniated nucleus pulposus and chronic back strain were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim of entitlement to 
service connection for a low back disability was received in 
February 2002, after the enactment of the VCAA.  A letter 
dated in September 2003 informed the veteran of the evidence 
necessary to support a claim of entitlement to service 
connection.  He was asked to identify treatment of his 
claimed disabilities.  The letter indicated that the veteran 
should submit any additional evidence that he thought would 
support his claim.  It discussed the evidence already of 
record and explained how VA would help him obtain evidence in 
support of his claim.  

The veteran's claim of entitlement to service connection for 
PTSD was received in January 2004.  In response, the RO sent 
him a letter which requested specific details of the 
stressful incidents that resulted in the claimed PTSD.  The 
letter informed the veteran of the evidence and information 
necessary to substantiate his claim.  It explained how VA 
would help him obtain evidence in support of his claim.  

An August 2005 letter informed the veteran that the issues on 
appeal were being developed.  He was informed of the types of 
evidence he could submit in support of his claim.  He was 
invited to submit relevant evidence.  The evidence of record 
was discussed, and the veteran received information regarding 
the information necessary to support his claims.  He was also 
informed of the assistance VA would provide.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
reported in March 2006 that he had no further information or 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  The veteran's service personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy, such as the 
Combat Infantryman Badge, Purple Heart, or similar citation.  
See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Herniated Nucleus Pulposus and Chronic Back Strain

Mild scoliosis was noted on enlistment physical examination 
in October 1985.  The veteran denied recurrent back pain.  He 
was determined to be qualified for enlistment.  His spine was 
found to be normal on annual examination in May 1987, and he 
again denied recurrent back pain.  On annual physical in 
April 1990, the veteran's spine was normal and he denied 
recurrent back pain.  A March 1991 entry into the veteran's 
service medical records indicates that he had been examined 
within the past 12 months and was considered to be physically 
qualified for separation from active duty.

Private medical records show that the veteran sustained an on 
the job injury in July 2000, while working as a blackjack 
dealer.  He reported that he developed low back pain 
radiating into the middle of the posterior left thigh and had 
experienced continued pain.  The diagnosis was lumbosacral 
strain with referred, not radicular pain.  A November 2000 
report indicates and assessment of lumbosacral strain, 
resolved.

Social Security Administration records show that the veteran 
is in receipt of disability benefits for low back pain and 
hypertension.  The records upon which the disability 
determination was based show that the veteran sustained a 
work related injury in August 2001 and that MRI testing 
revealed a herniated disc.

Private records dated in August 2001 indicate that the 
veteran's low back pain had returned.  The diagnosis was 
lumbosacral strain.  Upon MRI examination, the diagnosis was 
changed to herniated disc at L4-L5.  

In February 2002, the veteran reported that he had suffered 
from a significant amount of pain since 1996 and that he had 
first used over-the-counter medication.  He stated that he 
began to receive treatment in 2001.  

An April 2002 VA treatment record reflects the veteran's 
report of back trouble since August 2001.

In a June 2002 letter, the veteran's wife noted that since 
his injury, the veteran could no longer lift things, run, 
walk, or do other physical activities.  

A VA general medical examination was carried out in June 
2002.  The veteran reported that he began to have problems 
with his lumbar spine in 1994.  He stated that the condition 
involved pain which resolved spontaneously with rest.  He 
indicated that the condition remained the same until he 
sustained a work injury in 2000.  He noted that he sustained 
an additional work injury in 2001.  The examiner noted that 
herniated nucleus pulposus was confirmed in a letter by the 
veteran's private physician.  After physical examination, the 
diagnosis was symptomatic herniated nucleus pulposus of the 
lumbar spine at L4 and L5 with no evidence of radiculopathy.  

VA X-rays taken in March 2004 reflect minimal degenerative 
changes of the lumbar spine.  

At his January 2005 RO hearing, the veteran testified that he 
handled cargo and ammunition in service, and that he was once 
pushed up against a crate when it shifted.  He denied 
receiving any type of medical treatment at the time.  He 
stated that his back problems got worse over time, but that 
he did not seek medical treatment.  He testified that his 
back was worse since an injury in August 2001.

During his June 2005 hearing, the veteran he described an 
incident when he tried to keep a load of bombs from swaying.  
He stated that he received Ben-Gay from a corpsman but that 
he felt that he did not require medical treatment.  He 
testified that he did not seek treatment until 2001.

In a March 2006 application for VA pension, the veteran 
reported that his low back disability began in August 2001.

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for herniated nucleus pulposus and chronic back strain is not 
warranted.  Notably, there is no reliable evidence indicating 
that this disability is related to the veteran's active 
service.  Rather, the evidence establishes that the 
disability was incurred several years after service, in July 
2000 and August 2001.  The veteran himself has stated that 
his disability began in August 2001.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes a remote onset of the veteran's low back 
disability.  The evidence of a link between the veteran's low 
back disability and service is limited to the veteran's 
assertions; however, he is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the veteran has stated that he has had 
back pain since an injury in service, a veteran is competent 
to report that he has pain and when it started.  The Court 
has noted that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  However, the 
Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.)  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, his assertion of pain since service is 
unsupported by contemporaneous records, is in conflict with 
post service treatment records and is not reliable.  The 
Board finds that the statements regarding injury in service 
and pain since that time are not credible.  More 
specifically, his report for treatment purposes in July 2000 
that he had no prior history of injury and that he had not 
been aware of back problems is far more probative as to the 
dates of onset.  As such, service connection for herniated 
nucleus pulposus at L4-L5 and chronic back strain must be 
denied.

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

As indicated above, the veteran did not serve in combat.  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  

The veteran's claim of entitlement to service connection for 
PTSD was received in January 2004.  In response, the RO 
requested that the veteran provide detailed information 
pertaining to the stressful events he believed had caused the 
claimed disorder.  The veteran did not respond to the RO's 
request for information.

The medical evidence of record does not reflect a diagnosis 
of PTSD or any other acquired psychiatric disorder.  VA 
mental health clinic records do show that the veteran was 
treated for nicotine cessation and for sleep problems 
associated with sleep apnea.

During his June 2005 hearing, the veteran related that 
service aboard a ship with ammunition and explosives was very 
stressful.  He stated that he talked with his priest on a 
weekly basis about his condition.  He indicated that he had 
been diagnosed with sleep apnea, and that he originally 
thought that the apnea was the basis of his sleep 
disturbance.  He denied having received treatment for PTSD.  

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The evidence 
establishes that the veteran does not have PTSD, therefore, 
service connection cannot be granted.

As discussed above, the regulatory requirements for 
establishing service connection for PTSD require a diagnosis 
of that disorder.  The veteran has not met the regulatory 
requirements for service connection for PTSD, and on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for herniated nucleus 
pulposus, L4-L5, and chronic back strain is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


